                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

KENNETH S. CANNON,                                     )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
v.                                                     )       CIVIL CASE
                                                       )       CASE NO. 5:19-CV-373-D
WAL-MART ASSOCIATES, INC., and                         )
WAL-MART STORES EAST L.P.,                             )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS IN PART Wal-
Mart's motion to dismiss for lack of subject matter jurisdiction and failure to state a claim [D.E.
27], GRANTS Wal-Mart's motion to dismiss for failure to join the real party in interest [D.E.
31], GRANTS IN PART Wal-Mart's motion for summary judgment regarding judicial estoppel
and DENIES AS MOOT the remainder of the motion [D.E. 34], DENIES AS MOOT Wal-Mart's
motions to disqualify Emanuel & Dunn [D.E. 27] and to exclude Laura Juel's expert testimony
[D.E. 54], and DENIES AS MOOT Cannon's motion for extension of time for discovery and for
additional depositions [D.E. 29]. Wal-Mart may file a motion for costs in accordance with the
Federal Rules of Civil Procedure and this court's local rules.



This Judgment Filed and Entered on September 10, 2021, and Copies To:
Stephen A. Dunn                                        (via CM/ECF electronic notification)
S. Michael Dunn                                        (via CM/ECF electronic notification)
Julie Kerr Adams                                       (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
September 10, 2021                                             (By) /s/ Nicole Sellers
                                                               Deputy Clerk




            Case 5:19-cv-00373-D Document 61 Filed 09/10/21 Page 1 of 1
